                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MAINE


 BAYLEY’S CAMPGROUND, INC, d/b/a
 BAYLEY’S CAMPING RESORT, et al.,
        Plaintiffs
                                                      CIVIL ACTION NO.: 2:20-cv-00176-LEW
                v.
 JANET MILLS, in her official capacity as the
 Governor of the State of Maine,
        Defendant.


                        DEFENDANT’S ASSENTED-TO MOTION TO
                     STAY FURTHER PROCEEDINGS PENDING APPEAL

       Defendant respectfully requests that further proceedings in this Court be stayed pending a

further order or guidance from the First Circuit in plaintiffs’ appeal of this Court’s order denying

plaintiff’s Motion for Preliminary Injunction. In support, defendant states as follows:

   1. At issue in this case is the constitutionality of the Governor’s executive order, entered in

       response to the COVID-19 pandemic, requiring persons entering Maine (with some

       exceptions) to self-quarantine for 14 days.

   2. On May 15, 2002, the plaintiffs filed a Motion for Preliminary Injunction asking that the

       executive order be enjoined. See Docket Item 3.

   3. On May 29, 2020, following a response from defendant, the Court entered an order

       denying the Motion for Preliminary Injunction. See Docket Item 20.

   4. On June 1, 2020, plaintiffs filed a Notice of Appeal to the United States Court of Appeals

       for the First Circuit of this Court’s order denying the Motion for Preliminary Injunction.

       See Docket Item 21.
   5. Plaintiffs subsequently filed a motion for an injunction pending appeal and a motion for

       reconsideration, both of which this Court denied on June 5, 2020. See Docket Item 27.

   6. “[T]he First Circuit's response to the interlocutory appeal is likely to inform the future

       handling of the case, and may well affect the nature and scope of discovery.” Bruns v.

       Mayhew, No. 1:12-CV-00131-JAW, 2013 WL 12234023, at *2 (D. Me. May 24, 2013).

       Potential guidance from the First Circuit may also “assist[] the expeditious and cost-

       effective resolution of this lawsuit.” Id.

   7. Plaintiffs have no objection to further proceedings in this Court being stayed pending a

       further order or guidance from the First Circuit.

       Wherefore, the defendant respectfully requests that further proceedings in this Court be

stayed pending a further order or guidance from the First Circuit in plaintiffs’ appeal.



Dated: June 8, 2020                                     /s/ Christopher C. Taub
                                                        Christopher C. Taub, Dep. Atty. Gen.
                                                        Christopher.C.Taub@maine.gov
                                                        Kimberly Patwardhan, Asst. Atty. Gen.
                                                        Kimberly.Patwardhan@maine.gov
                                                        Six State House Station
                                                        Augusta, Maine 04333-0006
                                                        Tel. (207) 626-8800
                                                        Fax (207) 287-3145




                                                    2
                                CERTIFICATE OF SERVICE

       I hereby certify that on this, the 8th day of June, 2020, I electronically filed the above

document with the Clerk of Court using the CM/ECF system, which will send notification of

such filing to the following:

GENE R. LIBBY
glibby@lokllc.com

KEITH P. RICHARD
krichard@lokllc.com

TYLER J. SMITH
tsmith@lokllc.com


                                                      /s/ Christopher C. Taub
                                                      CHRISTOPHER C. TAUB
                                                      Deputy Attorney General
                                                      Six State House Station
                                                      Augusta, Maine 04333-0006
                                                      Tel. (207) 626-8800
                                                      Fax (207) 287-3145




                                                 3
